Citation Nr: 1236109	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-18 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from November 1959 to November 1967. 

This matter comes before the Board of Veterans' Apeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied service connection for PTSD. 

During the pendency of the appeal service connection was granted for major depressive disorder and anxiety disorder, effective from March 11, 2010.  Although mental disorders are evaluated together for rating purposes, service connection for major depressive disorder and anxiety disorder does not preclude service connection for PTSD. 


FINDING OF FACT

The Veteran has been diagnosed with PTSD due to verified in service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

The regulations pertaining to claims for PTSD were recently amended in 2010; however as service connection is being granted based upon the old regulations discussion of the new regulations is unnecessary. 

The Veteran filed his claim of service connection for PTSD in April 2008.  He contends that in service in the Air Force he was on unarmed aircraft flying cargo missions into Vietnam and at Tan Son Nhut Air Force base while under enemy fire.  In a December 2009 memorandum, a Decision Review Officer (DRO) determined that during the course of a cargo flight mission to Vietnam, the Veteran was present at Tan Son Nhut Air Force Base during the attack that occurred on April 13, 1966, and that incidence is considered a verified stressor for the purposes of establishing service connection for PTSD.  

In March 2010, a VA examination was conducted and the examiner opined that the Veteran's current symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner also reported that his exam did not prompt the need for further exploration of PTSD as the Veteran denied many of the symptoms when asked about them. 

While the Veteran was not diagnosed with PTSD at the VA examination, he had been diagnosed with PTSD based on in service stressors, including that referred to in the December 2009 DRO memorandum, by a private psychologist in March 2008.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Veteran was diagnosed with PTSD related to his in service stressors during the pendency of the claim and service connection for PTSD is warranted


ORDER

Service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


